Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
This action is in response to the communication filed on 05/29/2019.
Claims 1-25 are under examination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,318748 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: An apparatus, comprising: a first fuse block array comprising: an encryption key comprising a plurality of segments of bits; an inverse encryption key comprising a second plurality of segments of bits, wherein at least one segment of the inverse encryption key corresponds with at least one segment of the encryption key; and a pattern of bit values to enable detection of voltage attacks on the first fuse block array.


Allowable Subject Matter
Claims 5-6, 12-13, 17, 20-21 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 9,479,340 B1), Sprouse et al. (US 2014/0133237 A1) and ROHLEDER et al. (US 2016/0328554 A1).
Regarding claim 1, Miller et al. discloses An apparatus, comprising: a first fuse block array comprising: an encryption key comprising a plurality of segments of bits [col. 2, lines 52-62, “In a silicon product, secret cryptographic keys are often stored in fuses on the device. In some devices, such as a processor or SoC (system-on-chip), each chip often has an asymmetric cryptographic key pair (including a private key and a public key) and a signed certificate for performing cryptographic functions, and other device-specific information stored in fuses”, col. 4, lines 39, “fuse bits”].
Miller et al. does not explicitly disclose the first fuse block array comprising: an inverse encryption key comprising a second plurality of segments of bits, wherein at least one segment of the inverse encryption key corresponds with at least one segment of the encryption key.
However Sprouse et al. teaches the first fuse block array comprising: an inverse key comprising a second plurality of segments of bits, wherein at least one segment of the inverse key corresponds with at least one segment of the key [par. 0037, “The keys will be arranged along bit lines of a block of the memory array. Since a cell in the 1 state will conduct for either read voltage, each key needs to be written twice, in inverted and non-inverted form. As discussed below, this can be done by writing the target key along one bit line and its inverse along another, or writing half the bit line with the (non-inverted) target key and the other half of the bit line with the inverted target key. More key info can be compressed into the NAND chain using multiple bits programming”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Brickell et al. into the teaching of Miller et al. and ROHLEDER et al. with the motivation make the stored keys more robust as taught by Brickell et al. [Brickell et al.: par. 0043].
They do not explicitly disclose the first fuse block array comprising a pattern of bit values to enable detection of voltage attacks on the first fuse block array.
However ROHLEDERet al. teaches the first fuse block array comprising a pattern of bit values to enable detection of voltage attacks on the first fuse block array [par. 0035, “This read back can use intermittent reads of a non-erased value to be able to detect any fake erase results. This allows identifying voltage attacks which mimic the detection of an erased value during read back. The second flag register 18 can also be set when a valid security key has been detected in step 102 of the sequence in FIG. 2 to permit later erase operations”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of ROHLEDER et al. into the teaching of Miller et al. and Sprouse et al. with the motivation of identifying voltage attacks which mimic the detection of an erased value during read back as taught by ROHLEDER et al. [ROHLEDER et al.: par. 0035].
Regarding claim 7, the rejection of claim 1 is incorporated.
ROHLEDERet al. further teaches a processor; and memory comprising instructions that when executed by the processor cause the processor to: compare the pattern of bit values with a pattern value of a fuse controller, determine a voltage attack is not occurring when the pattern of bit values and the pattern value match: and determine the voltage attack is occurring when the pattern of bit values and the pattern value fail to match [par. 0035, “This read back can use intermittent reads of a non-erased value to be able to detect any fake erase results. This allows identifying voltage attacks which mimic the detection of an erased value during read back. The second flag register 18 can also be set when a valid security key has been detected in step 102 of the sequence in FIG. 2 to permit later erase operations”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of ROHLEDER et al. into the teaching of Miller et al. with the motivation of identifying voltage attacks which mimic the detection of an erased value during read back as taught by ROHLEDER et al. [ROHLEDER et al.: par. 0035].
Regarding claim 8, the rejection of claim 1 is incorporated.
Sprouse et al. further teaches a duplicate encryption key having duplicate bits of the encryption key, and a duplicate inverse encryption key having duplicate bits of the inverse encryption key [par. 0037, “For cells in the programmed, or 0, state, a high value of the read voltage needs to be applied to the control gate for a cell to conduct. The keys will be arranged along bit lines of a block of the memory array. Since a cell in the 1 state will conduct for either read voltage, each key needs to be written twice, in inverted and non-inverted form”, par. 0061, “a duplicate key/inverted key pair is kept”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Brickell et al. into the teaching of Miller et al. and ROHLEDER et al. with the motivation make the stored keys more robust as taught by Brickell et al. [Brickell et al.: par. 0043].
Regarding claim 9, the rejection of claim 1 is incorporated.
Miller et al. further teaches the first fuse block array and another fuse block array comprising programmable read-only memory (PROM) [col. 9, lines 55-56, “programmable read-only memory (PROM)”].
Regarding claim 10, the rejection of claim 1 is incorporated.
Miller et al. further teaches a processor unit having the first fuse block array and another fuse block array [see fig. 5].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 9,479,340 B1), Sprouse et al. (US 2014/0133237 A1) and ROHLEDER et al. (US 2016/0328554 A1) as applied to claims 1 and 7-10 above, and further in view of Brickell et al. (US 2017/0244568 A1).
Regarding claim 2, the rejection of claim 1 is incorporated.
Miller et al. and ROHLEDER et al. discloses the first fuse block array.
They do not explicitly disclose the first fuse block array comprising a plurality of hash values to validate data stored in another fuse block array.
However Brickell et al. teaches the first fuse block array comprising a plurality of hash values to validate data stored in another fuse block array [par. 0043, “CPU at boot time loads a code module into its internal memory. Before the code is executed, the CPU computes a hash of the code in the module, and either compares that hash to a value stored in hardware or performs a digital signature validation on the hash using a public key in which either the public key or a hash of the public key is stored in the CPU. If the check passes, then the CPU proceeds to the privileges of the module”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Brickell et al. into the teaching of Miller et al. and ROHLEDER et al. with the motivation to performs a digital signature validation as taught by Brickell et al. [Brickell et al.: par. 0043].

Claims 3, 15-16 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 9,479,340 B1), Sprouse et al. (US 2014/0133237 A1) and ROHLEDER et al. (US 2016/0328554 A1) as applied to claims 1 and 7-10 above, and further in view of Brickell et al. (US 2014/0270177 A1) and Brickell et al. (US 2017/0244568 A1).
Regarding claim 3, the rejection of claim 1 is incorporated
Miller et al. and ROHLEDER et al. discloses the first fuse block array.
They do not explicitly disclose the first fuse block array comprising an encryption protection enable segment to enable encryption for another fuse block array.
However Brickell et al. (US 2014/0270177 A1) teaches the first fuse block array comprising an encryption protection enable segment and an integrity protection enable segment, the encryption protection enable segment to enable encryption for another fuse block array and the integrity protection enable segment to enable hash value validation [par. 0025, “Fuses 230 may represent programmable fuses or any other programmable non-volatile memory that is available for programming during a key provisioning step in order to provide an IC with an encrypted global key (E.sub.PK[GK]) 232 to be used in embodiments of the present invention as described below. After E.sub.PK[GK] 232 is stored in fuses 230, fuse controller 234 may be used to obtain E.sub.PK[GK] 232 from fuses 230 ”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Brickell et al. into the teaching of Miller et al. and ROHLEDER et al. with the motivation for hardening inter-device secure communication as taught by Brickell et al. [Brickell et al.: par. 0039].
They do not explicitly disclose the first fuse block array comprising an integrity protection enable segment and the integrity protection enable segment to enable hash value validation.
However Brickell et al. (US 2017/0244568 A1) teaches the first fuse block array comprising an integrity protection enable segment and the integrity protection enable segment to enable hash value validation [par. 0043, “CPU at boot time loads a code module into its internal memory. Before the code is executed, the CPU computes a hash of the code in the module, and either compares that hash to a value stored in hardware or performs a digital signature validation on the hash using a public key in which either the public key or a hash of the public key is stored in the CPU. If the check passes, then the CPU proceeds to the privileges of the module”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Brickell et al. into the teaching of Miller et al., ROHLEDER et al. and Brickell et al. (US 2014/0270177 A1) with the motivation to performs a digital signature validation as taught by Brickell et al. [Brickell et al.: par. 0043].
Regarding claim 15, the rejection of claim 11 is incorporated.
Miller et al. and ROHLEDER et al. discloses the first fuse block array.
They do not explicitly disclose the first fuse block array comprising a plurality of hash values to validate data stored in another fuse block array.
However Brickell et al. teaches the first fuse block array comprising a plurality of hash values to validate data stored in another fuse block array [par. 0043, “CPU at boot time loads a code module into its internal memory. Before the code is executed, the CPU computes a hash of the code in the module, and either compares that hash to a value stored in hardware or performs a digital signature validation on the hash using a public key in which either the public key or a hash of the public key is stored in the CPU. If the check passes, then the CPU proceeds to the privileges of the module”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Brickell et al. into the teaching of Miller et al. and ROHLEDER et al. with the motivation to performs a digital signature validation as taught by Brickell et al. [Brickell et al.: par. 0043].
Regarding claim 16, it recites limitations similar to claim 3. The reason for the rejection of claim 3 is incorporated herein.
Regarding claim 23, it recites limitations similar to claim 15. The reason for the rejection of claim 15 is incorporated herein.
Regarding claim 24, it recites limitations similar to claim 16. The reason for the rejection of claim 16 is incorporated herein.

Claims 4, 11, 14, 18-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 9,479,340 B1), Sprouse et al. (US 2014/0133237 A1) and ROHLEDER et al. (US 2016/0328554 A1) as applied to claims 1 and 7-10 above, and further in view of Brickell et al. (US 2014/0270177 A1).
Regarding claim 4, the rejection of claim 1 is incorporated.
Miller et al. discloses a processor; and memory comprising instructions that when executed by the processor cause the processor to decrypt data using the encryption key of the first fuse block array [col. 9, lines 1-32, “processor 511 and/or processor 512 can be configured to perform security related functions, including encryption, decryption… fuse-based memory… cryptographic key”].
They do not explicitly disclose the processor to decrypt data in another fuse block array.
However Brickell et al. teaches the processor to decrypt data in another fuse block array [par. 0025, “After E.sub.PK[GK] 232 is stored in fuses 230, fuse controller 234 may be used to obtain E.sub.PK[GK] 232 from fuses 230 ”, par. 0033, “cryptography engine 210 decrypts E.sub.GWK[GK] using GWK 222 to obtain the global key”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Brickell et al. into the teaching of Miller et al. and ROHLEDER et al. with the motivation for hardening inter-device secure communication as taught by Brickell et al. [Brickell et al.: par. 0039].
They do not explicitly disclose the first fuse block array comprising an integrity protection enable segment and the integrity protection enable segment to enable hash value validation.
However Brickell et al. (US 2017/0244568 A1) teaches the first fuse block array comprising an integrity protection enable segment and the integrity protection enable segment to enable hash value validation [par. 0043, “CPU at boot time loads a code module into its internal memory. Before the code is executed, the CPU computes a hash of the code in the module, and either compares that hash to a value stored in hardware or performs a digital signature validation on the hash using a public key in which either the public key or a hash of the public key is stored in the CPU. If the check passes, then the CPU proceeds to the privileges of the module”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Brickell et al. into the teaching of Miller et al., ROHLEDER et al. and Brickell et al. (US 2014/0270177 A1) with the motivation to performs a digital signature validation as taught by Brickell et al. [Brickell et al.: par. 0043].
Regarding claim 11, it recites limitations similar to claim 4. The reason for the rejection of claim 4 is incorporated herein.
Regarding claim 14, the rejection of claim 11 is incorporated.
ROHLEDERet al. further teaches a processor; and memory comprising instructions that when executed by the processor cause the processor to: compare the pattern of bit values with a pattern value of a fuse controller, determine a voltage attack is not occurring when the pattern of bit values and the pattern value match: and determine the voltage attack is occurring when the pattern of bit values and the pattern value fail to match [par. 0035, “This read back can use intermittent reads of a non-erased value to be able to detect any fake erase results. This allows identifying voltage attacks which mimic the detection of an erased value during read back. The second flag register 18 can also be set when a valid security key has been detected in step 102 of the sequence in FIG. 2 to permit later erase operations”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of ROHLEDER et al. into the teaching of Miller et al. with the motivation of identifying voltage attacks which mimic the detection of an erased value during read back as taught by ROHLEDER et al. [ROHLEDER et al.: par. 0035].
Regarding claim 18, it recites limitations similar to claim 11. The reason for the rejection of claim 11 is incorporated herein.
Regarding claim 19, the rejection of claim 18 is incorporated.
Miller et al. discloses a processor; and memory comprising instructions that when executed by the processor cause the processor to decrypt data using the encryption key of the first fuse block array [col. 9, lines 1-32, “processor 511 and/or processor 512 can be configured to perform security related functions, including encryption, decryption… fuse-based memory… cryptographic key”].
They do not explicitly disclose the processor to decrypt data in another fuse block array.
However Brickell et al. teaches the processor to decrypt data in another fuse block array [par. 0025, “After E.sub.PK[GK] 232 is stored in fuses 230, fuse controller 234 may be used to obtain E.sub.PK[GK] 232 from fuses 230 ”, par. 0033, “cryptography engine 210 decrypts E.sub.GWK[GK] using GWK 222 to obtain the global key”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Brickell et al. into the teaching of Miller et al. and ROHLEDER et al. with the motivation for hardening inter-device secure communication as taught by Brickell et al. [Brickell et al.: par. 0039].
They do not explicitly disclose the first fuse block array comprising an integrity protection enable segment and the integrity protection enable segment to enable hash value validation.
However Brickell et al. (US 2017/0244568 A1) teaches the first fuse block array comprising an integrity protection enable segment and the integrity protection enable segment to enable hash value validation [par. 0043, “CPU at boot time loads a code module into its internal memory. Before the code is executed, the CPU computes a hash of the code in the module, and either compares that hash to a value stored in hardware or performs a digital signature validation on the hash using a public key in which either the public key or a hash of the public key is stored in the CPU. If the check passes, then the CPU proceeds to the privileges of the module”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Brickell et al. into the teaching of Miller et al., ROHLEDER et al. and Brickell et al. (US 2014/0270177 A1) with the motivation to performs a digital signature validation as taught by Brickell et al. [Brickell et al.: par. 0043].
Regarding claim 22, it recites limitations similar to claim 14. The reason for the rejection of claim 14 is incorporated herein.


 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 20160372913 A1	Secure Protection Block And Function Block System And Method
US 8230495 B2	Method For Security In Electronically Fused Encryption Keys
US 20070168676 A1	Methods For Coordinating Access To Memory From At Least Two Cryptography Secure Processing Units
US 20150082048 A1	KEYING INFRASTRUCTURE
US 20160191255 A1	Carbon Nanotube Array For Cryptographic Key Generation And Protection
US 20160148664 A1	TAMPER-RESISTANT NON-VOLATILE MEMORY DEVICE
US 20110161672 A1	Provisioning, Upgrading, And/or Changing Of Hardware
US 7124170 B1	Secure Processing Unit Systems And Methods
US 7675313 B1	Methods And Systems For Storing A Security Key Using Programmable Fuses

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON CHIANG/Primary Examiner, Art Unit 2431